Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 52-71 are pending

Allowable Subject Matter
Claims 55-57, 59, 65-67 and 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
55.  The method of claim 53, wherein identifying, from the audio recording, the tune having audio characteristics that match with vocal characteristics of the user, comprises: extracting a set of mono signals from the audio recording; for each mono signal from the set of mono signals: generating a set of audio characteristics corresponding to the mono signal, wherein the set of audio characteristics includes any of mel-frequency cepstral coefficients (MFCC) and perceptual linear prediction relative spectra (PLP-RASTA); retrieving, from a profile of the user, a set of vocal characteristics; comparing each characteristic of the set of audio characteristics with a corresponding characteristic from the set of vocal characteristics that has a same type; determining whether the set of audio characteristics and the set of vocal characteristics overlap for more than a similarity threshold; and in response to determining that the set of audio characteristics and the set of vocal characteristics overlap for more than the similarity threshold, identifying the mono signal as a vocal signal from the user.
56. The method of claim 53, wherein comparing the audio recording to the content to identify the media asset having the characteristic associated with the audio recording comprises: determining a plurality of music tunes transmitted with the content; comparing the frequency domain representation of the plurality of tones with each music tune of the plurality of music tunes to generate a respective similarity metric; and in response to determining that the respective similarity metric is greater than a similarity threshold, identifying a respective music tune from the media asset corresponds to the audio recording provided by the user. 
57. The method of claim 55, wherein the determining the plurality of music tunes transmitted with the content of the first media asset comprises: retrieving metadata associated with the content; in response to determining that the metadata includes information relating to a theme song: transmitting a query to the music database based on a title of the theme song; and in response to the query, obtaining an audio asset of the theme song and generating a tune for the audio asset; and in response to determining that the metadata includes no information relating to any theme song, performing audio analysis of the content to generate the plurality of music tunes
59. The method of claim 58, further comprising: searching the application usage history for one or more application usage records corresponding to when the user was present at the user’s location; in response to identifying the one or more application usage records: determining an application type, an application usage status and an application usage time duration for each of the one or more application usage records; searching, an application usage table, for a distraction score corresponding to each application type; computing a distraction metric based on the distraction score corresponding to each application type, the respective application usage status and the respective application usage time duration; and in response to determining that the distraction metric is higher than a distraction threshold, determining that the user was not exposed to the retrieved content.
65. The system of claim 63, wherein the control circuitry, when identifying, from the audio recording, the tune having audio characteristics that match with vocal characteristics of the user, further configured to: extract a set of mono signals from the audio recording; for each mono signal from the set of mono signals: generate a set of audio characteristics corresponding to the mono signal, wherein the set of audio characteristics includes any of mel-frequency cepstral coefficients (MFCC) and perceptual linear prediction relative spectra (PLP-RASTA); retrieve, from a profile of the user, a set of vocal characteristics; compare each characteristic of the set of audio characteristics with a corresponding characteristic from the set of vocal characteristics that has a same type; determine whether the set of audio characteristics and the set of vocal characteristics overlap for more than a similarity threshold; and in response to determining that the set of audio characteristics and the set of vocal characteristics overlap for more than the similarity threshold, identify the mono signal as a vocal signal from the user.
66. The system of claim 63, wherein the control circuitry, when comparing the audio recording to the content to identify the media asset having the characteristic associated with the audio recording, further configured to: determine a plurality of music tunes transmitted with the content; compare the frequency domain representation of the plurality of tones with each music tune of the plurality of music tunes to generate a respective similarity metric; and in response to determining that the respective similarity metric is greater than a similarity threshold, identify a respective music tune from the media asset corresponds to the audio recording provided by the user.
67.  The system of claim 65, wherein the control circuitry, when determining the plurality of music tunes transmitted with the content of the first media asset, further configured to: retrieve metadata associated with the content; in response to determining that the metadata includes information relating to a theme song: transmit a query to the music database based on a title of the theme song; and in response to the query, obtain an audio asset of the theme song and generating a tune for the audio asset; and in response to determining that the metadata includes no information relating to any theme song, perform audio analysis of the content to generate the plurality of music tunes.
69. The system of claim 68, wherein the control circuitry is further configured to: search the application usage history for one or more application usage records corresponding to when the user was present at the user’s location; in response to identifying the one or more application usage records: determine an application type, an application usage status and an application usage time duration for each of the one or more application usage records; search, an application usage table, for a distraction score corresponding to each application type; compute a distraction metric based on the distraction score corresponding to each application type, the respective application usage status and the respective application usage time duration; and in response to determining that the distraction metric is higher than a distraction threshold, determine that the user was not exposed to the retrieved content.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60, 61, 70 and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
60. The method of claim 58, wherein the retrieving, from the profile of the user, the location history of the user and the application usage history comprises: transmitting a query to a device of the user for a GPS log and an application usage log; in response to the query, obtaining the GPS log from the device of the user; in response to receiving a notification that the GPS log is unavailable, transmitting, to a server, a query for a record of social media activities relating to the; …………………………….
in response to the query for the record of social media activities, searching the record of social media activities relating to the user for a first subset of social media activities, each social media activity from the subset identifying a location; and storing the first subset of social media activities and corresponding locations as part of the location history. 
61, The method of claim 60, further comprising:
in response to receiving a notification that the application usage history is unavailable from the device of the user:
searching the record of social media activities relating to the user for a second subset of social media activities, each social media activity from the second subset indicates that the user is using a respective application; and storing the second subset of social media activities and information relating to respective applications as part of the application usage history.
Clearly, one or more words are missing from claim 60.  Claim 61 is indefinite for at least being dependent from an indefinite claim.  
70. (New) The system of claim 68, wherein the retrieving, from the profile of the user, the location history of the user and the application usage history comprises: transmit a query to a device of the user for a GPS log and an application usage log; in response to the query, obtain the GPS log from the device of the user; in response to receiving a notification that the GPS log is unavailable, transmit, to a server, a query for a record of social media activities relating to the; in response to the query for the record of social media activities, search the record of social media activities relating to the user for a first subset of social media activities, each social media activity from the subset identifying a location; and store the first subset of social media activities and corresponding locations as part of the location history.
71. | (New) The system of claim 70, wherein the control circuitry is further configured to: in response to receive a notification that the application usage history is unavailable from the device of the user: search the record of social media activities relating to the user for a second subset of social media activities, each social media activity from the second subset indicates that the user is using a respective application; and store the second subset of social media activities and information relating to respective applications as part of the application usage history. 
The same reasoning is relevant to claims 70 and 71 as per claims 60 and 61.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 2010/0106662) and further in view of Phillips (US 2014/0373036).       
Regarding claim 52, Ramaswamy discloses:
capturing, from an environment where a user is present, an audio recording;
	Ramaswamy [0011] Consistent with still another aspect of the invention, the shopper is asked to take an audio sample of the tunes or music being played at the specific location in the store where he is present.  

retrieving information about user’s location;
	Ramaswamy [0011] such an audio sample is then transmitted to the backend system where a match is performed on a pre-existing database of audio locations in the store.

identifying a source of media available at the user’s location;
Ramaswamy [0011] such an audio sample is then transmitted to the backend system where a match is performed on a pre-existing database of audio locations in the store.

determining content accessible from the source of media;
Ramaswamy [0011] such an audio sample is then transmitted to the backend system where a match is performed on a pre-existing database of audio locations in the store.

comparing the audio recording to the content to identify the media asset having a characteristic associated with the audio recording; and
Ramaswamy [0011] such an audio sample is then transmitted to the backend system where a match is performed on a pre-existing database of audio locations in the store.

upon determining a match between the audio recording and the content, generating for display a recommendation of the media asset.
Ramaswamy discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Phillips discloses:
	Phillips [0058] The server may also provide to the user device the title of the audio-visual content associated with the matching video segment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramaswamy to obtain above limitation based on the teachings of Phillips for the purpose of providing to the user device the title of the audio-visual content associated with the matching video segment. 

Claim(s) 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramaswamy and Phillips and further in view of Muranami (US 2006/0095323) in view of Shoemaker (US 2016/0044151) and further in view of Motta (US 2016/0260437)        
Regarding claim 53, the combination of Ramaswamy and Phillips discloses the elements of the claimed invention as noted but does not disclose identifying, from the audio recording, a tune having audio characteristics that match with vocal characteristics of the user, wherein the tune includes a plurality of tones.  However, Muranami discloses:
	Muranami [0076] Fig 5 is a flowchart of a method 500 of finding songs based on a query by humming songs or by providing other music content.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramaswamy and Phillips to obtain above limitation based on the teachings of Muranami for the purpose of matching humming of songs to the stored audio patterns in media content in an electronic library. 
The combination of Ramaswamy and Phillips discloses the elements of the claimed invention as noted but does not disclose in response to identifying the tune, generating a frequency domain representation of the plurality of tones.  However, Shoemaker discloses:
Shoemaker [0107] a non-repetitive alert sound such as a song snippet can be analyzed in the frequency domain to detect characteristics of the song  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramaswamy and Phillips to obtain above limitation based on the teachings of Shoemaker for the purpose of analyzing a non-repetitive alert sound such as a song snippet in the frequency domain to detect characteristics of the song.   
The combination of Ramaswamy and Phillips discloses the elements of the claimed invention as noted but does not disclose transmitting a query based on the generated frequency domain representation to a music database.  However, Motta discloses:
	Motta [0027] A Locality-Sensitive Hashing (LSH) technique is used at operation 380 to select which compressed frequency domain values will be used for matching purposes in searching for the audio file in a database, that is, which compressed frequency domain values comprise the audio fingerprint used to find a matching audio file. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramaswamy and Phillips to obtain above limitation based on the teachings of Motta for the purpose of selecting compressed frequency domain values to be used for matching when searching for the audio file in a database, that is, which compressed frequency domain values comprise the audio fingerprint used to find a matching file.  

Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramaswamy, Phillips, Muranami, Shoemaker and Motta and further in view of Shehab (US 2004/0117272).                 
Regarding claim 54 the combination of Ramaswamy, Phillips, Muranami, Shoemaker and Motta   discloses the elements of the claimed invention as noted but does not disclose receiving a result indicating a failure to find a match in the music database based on the generated frequency domain representation.  However, Shehab discloses:
	Shehab [0011] Although this expands somewhat on the “listening station” concept, it still has significant limitations.  For one thing, it only makes available partial samples from preselected CPs.  This severely limits its ability to serve as a listening station because a user only has access to partial samples from CD tracks.  In addition, the system’s ability to serve effectively in different types of music stored is limited because it fails to include any way of matching the samples that are available with a particular store’s inventory.  Another shortcoming of the system discloses in these patents is the complexity of the geographical interface by which the user navigates the system.  It involves numerous screens and menu choices that a user which is uncomfortable with computer-like navigational techniques could find confusing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramaswamy, Phillips, Muranami, Shoemaker and Motta to obtain above limitation based on the teachings of Shehab for the purpose of determining music stored which fail to match the tune being hummed. 

Claim(s) 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramaswamy and Phillips and further in view of Jamadagni (US 2019/0281345).        
Regarding claim 58, the combination of Ramaswamy and Phillips discloses the elements of the claimed invention as noted but does not disclose wherein retrieving the information about the user’s location comprises: retrieving, from a profile of the user, a location history of the user and an application usage history corresponding to the user.  However, Jamadagni discloses:
	Jamadagni [0030] The user device [130] is configured to transmit a request for availing the eMBMS stream, wherein the request includes at least one of a user device [130] identifier and a user identifier. The user device [130] may further maintain a profile information for a user associated with the user device [130]. The profile information includes at least one of a name of the user, a geographic location information of the user, a country, a date of birth of the user, a preference of the user, a gender of the user, a previous usage history, a shopping history of the user, a history of frequently visited locations, a history of application usage and any such information that is obvious to a person skilled in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramaswamy and Phillips to obtain above limitation based on the teachings of Jamadagni for the purpose of determining the user profile.   

Claim(s) 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy and further in view of Phillips.      
Regarding claim 62, Ramaswamy discloses:
a storage device; and control circuitry configured to:
	Ramaswamy Fig 2

capture, from an environment where a user is present, an audio recording;
Ramaswamy [0011] such an audio sample is then transmitted to the backend system where a match is performed on a pre-existing database of audio locations in the store.

retrieve information about user’s location;
Ramaswamy [0011] such an audio sample is then transmitted to the backend system where a match is performed on a pre-existing database of audio locations in the store.

identify a source of media available at the user’s location;
Ramaswamy [0011] such an audio sample is then transmitted to the backend system where a match is performed on a pre-existing database of audio locations in the store.

determine content accessible from the source of media;
Ramaswamy [0011] such an audio sample is then transmitted to the backend system where a match is performed on a pre-existing database of audio locations in the store.

compare the audio recording to the content to identify the media asset having a characteristic associated with the audio recording; and
Ramaswamy [0011] such an audio sample is then transmitted to the backend system where a match is performed on a pre-existing database of audio locations in the store.

upon determining a match between the audio recording and the content, generate for display a recommendation of the media asset.
Ramaswamy discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Phillips discloses:
	Phillips [0058] The server may also provide to the user device the title of the audio-visual content associated with the matching video segment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramaswamy to obtain above limitation based on the teachings of Phillips for the purpose of providing to the user device the title of the audio-visual content associated with the matching video segment. 

Claim(s) 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramaswamy and Phillips and further in view of Muranami in view of Shoemaker and further in view of Motta.     
Regarding claim 63, the combination of Ramaswamy and Phillips discloses the elements of the claimed invention as noted but does not disclose identify, from the audio recording, a tune having audio characteristics that match with vocal characteristics of the user, wherein the tune includes a plurality of tones;
However, Muranami discloses:
	Muranami [0076] Fig 5 is a flowchart of a method 500 of finding songs based on a query by humming songs or by providing other music content.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramaswamy and Phillips to obtain above limitation based on the teachings of Muranami for the purpose of matching humming of songs to the stored audio patterns in media content in an electronic library. 

The combination of Ramaswamy and Phillips discloses the elements of the claimed invention as noted but does not disclose in response to identifying the tune, generate a frequency domain representation of the plurality of tones.   
However, Shoemaker discloses:
Shoemaker [0107] a non-repetitive alert sound such as a song snippet can be analyzed in the frequency domain to detect characteristics of the song  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramaswamy and Phillips to obtain above limitation based on the teachings of Shoemaker for the purpose of analyzing a non-repetitive alert sound such as a song snippet in the frequency domain to detect characteristics of the song.   

The combination of Ramaswamy and Phillips discloses the elements of the claimed invention as noted but does not disclose transmit a query based on the generated frequency domain representation to a music database.
However, Motta discloses:
	Motta [0027] A Locality-Sensitive Hashing (LSH) technique is used at operation 380 to select which compressed frequency domain values will be used for matching purposes in searching for the audio file in a database, that is, which compressed frequency domain values comprise the audio fingerprint used to find a matching audio file. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramaswamy and Phillips to obtain above limitation based on the teachings of Motta for the purpose of selecting compressed frequency domain values to be used for matching when searching for the audio file in a database, that is, which compressed frequency domain values comprise the audio fingerprint used to find a matching file.  

Claim(s) 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramaswamy, Phillips, Muranami, Shoemaker and Motta and further in view of Shehab.                 
Regarding claim 54 the combination of Ramaswamy, Phillips, Muranami, Shoemaker and Motta   discloses the elements of the claimed invention as noted but does not disclose receiving a result indicating a failure to find a match in the music database based on the generated frequency domain representation.  However, Shehab discloses:
	Shehab [0011] Although this expands somewhat on the “listening station” concept, it still has significant limitations.  For one thing, it only makes available partial samples from preselected CPs.  This severely limits its ability to serve as a listening station because a user only has access to partial samples from CD tracks.  In addition, the system’s ability to serve effectively in different types of music stored is limited because it fails to include any way of matching the samples that are available with a particular store’s inventory.  Another shortcoming of the system discloses in these patents is the complexity of the geographical interface by which the user navigates the system.  It involves numerous screens and menu choices that a user which is uncomfortable with computer-like navigational techniques could find confusing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramaswamy, Phillips, Muranami, Shoemaker and Motta to obtain above limitation based on the teachings of Shehab for the purpose of determining music stored which fail to match the tune being hummed. 

Claim(s) 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramaswamy and Phillips and further in view of Jamadagni.        
Regarding claim 68, the combination of Ramaswamy and Phillips discloses the elements of the claimed invention as noted but does not disclose wherein retrieving the information about the user’s location comprises: retrieving, from a profile of the user, a location history of the user and an application usage history corresponding to the user.  However, Jamadagni discloses:
	Jamadagni [0030] The user device [130] is configured to transmit a request for availing the eMBMS stream, wherein the request includes at least one of a user device [130] identifier and a user identifier. The user device [130] may further maintain a profile information for a user associated with the user device [130]. The profile information includes at least one of a name of the user, a geographic location information of the user, a country, a date of birth of the user, a preference of the user, a gender of the user, a previous usage history, a shopping history of the user, a history of frequently visited locations, a history of application usage and any such information that is obvious to a person skilled in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramaswamy and Phillips to obtain above limitation based on the teachings of Jamadagni for the purpose of determining the user profile.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161